Citation Nr: 0508948	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  00-13 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty in the United States Air 
Force from September 1967 to November 1971.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts that denied the 
appellant's attempt to reopen his claim for service 
connection for an acquired psychiatric disorder.  In March 
2001, the Board found that new and material evidence 
sufficient to reopen that claim had been received and 
reopened the appellant's claim.  The Board also remanded the 
case to the RO for the completion of additional development; 
the RO has now returned the case to the Board for appellate 
review.


FINDING OF FACT

It is at least as likely as not that the appellant's current 
major depression and panic disorder are related to his active 
military service.


CONCLUSION OF LAW

Service connection for major depression and panic disorder is 
warranted.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an in-service event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

The appellant's January 1974 VA Form 21-526 indicated that he 
was seeking service connection for a nervous condition.  
Review of his service medical records did not reveal any 
evidence of treatment in service for a psychiatric condition 
or for psychological problems.  Review of the post-service 
medical record reveals that the appellant has been 
hospitalized on many occasions over the years since service 
for psychiatric treatment.  An undated VA Form 10-1415 
indicates that the appellant was suffering from anxiety 
neurosis with depression that was recorded in July 1973.  The 
appellant was hospitalized with a diagnosis of schizophrenic 
reaction, undifferentiated type from September 22, 1973 to 
October 12, 1973, in a private hospital.  He was subsequently 
hospitalized in a VA hospital from December 3, 1973 to 
February 3, 1974; the discharge diagnosis was neurosis, 
anxiety and depressive alcohol addiction.  A VA Form 10-10m, 
dated December 3, 1973, indicates that the appellant gave a 
history of being depressed since he was in Vietnam.  Twelve 
years later, in July 1986, the appellant was hospitalized in 
a private facility for treatment for alcoholism.  

The evidence of record includes a written statement from a 
nurse practitioner at a Vet Center dated in August 1999.  The 
nurse practitioner stated that she had been involved with 
counseling and treatment of the appellant at VA and at the 
Vet Center from September 1995 to August 1999.  She stated 
that the appellant reported that his panic attacks had 
started while he was in Vietnam.  He reported survivor guilt 
and said that he experienced more frequent panic/anxiety 
attacks after he left Vietnam.  He also said that he had had 
a panic attack at least once a week for many years and that 
they had lessened in frequency and intensity over the years.  
He reported that he currently experienced a panic attack a 
couple of times a month.  The nurse practitioner stated that 
the problems she addressed in the appellant's treatment 
included depression and anger.

The appellant underwent a VA psychiatric examination in 
November 1999; he reported that he felt somewhat guilty about 
his time in Vietnam and that he began to experience panic 
attacks shortly after his release from Vietnam.  The examiner 
noted that these seemed to be classic panic attacks.  The 
appellant admitted to self-medicating these attacks with 
drugs and alcohol.  The examiner rendered diagnoses of major 
depressive disorder and panic attacks.  However, the examiner 
did not offer any opinion as to the etiology of these two 
psychiatric disorders or their onset date.

The appellant underwent another VA examination in July 2004; 
the claims file was available to the examiner.  The appellant 
reported that shortly before he left Vietnam he started 
feeling depressed and felt that he did not deserve to live as 
other people were doing all the fighting instead of him.  At 
that time, he had poor sleep, poor appetite, low self-esteem 
and suicidal thoughts.  Two weeks prior to leaving Vietnam, 
he also began having panic attacks once or twice a week and 
he began to drink on a daily basis in search of relief from 
these panic attacks.  He did not seek treatment while he was 
in the Air Force.  After service, he continued to feel 
depressed and was hospitalized for psychiatric treatment at 
various times.  When he was without ongoing psychiatric 
treatment, the appellant continued to have panic attacks and 
depressive periods.  On mental status examination, the 
appellant exhibited a variable affect with a general affect 
that was somewhat dysphoric, as was his mood.  His thinking 
was pessimistic.  The examiner rendered diagnoses of major 
depression and panic disorder.  The examiner also stated that 
the appellant did not meet the criteria for post-traumatic 
stress disorder (PTSD).  The examiner further stated that the 
appellant's depression and panic attacks began in Vietnam. 

As previously noted, to establish service connection for a 
disability, symptoms during service, or within a reasonable 
time thereafter, must be identifiable as manifestations of a 
chronic disease or permanent effects of an injury.  Further, 
a present disability must exist and it must be shown that the 
present disability is the same disease or injury, or the 
result of disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
occurred in service.  38 C.F.R. § 3.303(d).

A VA psychiatrist has indicated that it is likely that the 
appellant suffered from depression and panic attacks while he 
was in Vietnam and since his discharge from service.  
Reviewing the evidence in a light favorable to the veteran, 
the Board finds that consideration of all of the evidence of 
record supports the conclusion that the appellant did suffer 
from an acquired psychiatric disorder while he was on active 
duty.  The manifestations of the acquired psychiatric 
disorder were sufficient to identify the disease entity and 
the clinical findings were not merely isolated ones but 
rather formed a consistent pattern as early as 1973.  
Furthermore, the appellant was hospitalized for psychiatric 
treatment on two occasions in 1973.  In addition, there is no 
evidence to support the existence of an intercurrent cause of 
the psychiatric disorder and the appellant has, over the 
years, consistently reported the same information regarding 
his symptoms and onset dates.  Resolving the benefit of the 
doubt in favor of the appellant, the evidence is in equipoise 
and warrants an award of service connection for a psychiatric 
disorder which was most likely manifested by his symptoms of 
depression, poor sleep, poor appetite, panic attacks, low 
self-esteem, self-medication with alcohol and suicidal 
thoughts.  The appellant's psychiatric disorders--major 
depression and panic disorder, may therefore be service 
connected.


ORDER

Service connection for major depression and panic disorder is 
granted.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


